Citation Nr: 1024138	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  04-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a skin disability (characterized as eczema with chronic 
dermatitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1947 to March 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  A Travel Board hearing was held at the 
RO before the undersigned Acting Veterans Law Judge in March 
2008 and a transcript of this hearing is included in the 
claims file.

In June 2008 and in November 2009, the Board remanded the 
Veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.  A 
review of the claims file shows that there has been 
substantial compliance with the Board's remand directives.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence shows that, at worst, the 
Veteran's current skin disability affects 0 percent of the 
exposed areas of the body and less than 1 percent of the 
total body area, and only intermittent treatment with 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for a skin disability (characterized as eczema with chronic 
dermatitis) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Code (DC) 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in January 2007 and in July and September 
2008, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence showing 
that his service-connected skin disability (characterized as 
eczema with chronic dermatitis) had worsened.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting an increased rating for a skin 
disability.  The claimant also has had the opportunity to 
submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in February 2010, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
finding that VA is not required to tailor § 5103(a) notice to 
individual Veterans or to notify them that they may present 
evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life 
for proper claims adjudication.  For an increased rating 
claim, section § 5103(a) now requires that the Secretary 
notify claimants generally that, to substantiate a claim, 
they must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  In this case, the Board 
notes that the July and September 2008 VCAA notice letters 
issued to the Veteran also contained Vazquez-Flores notice.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2007 letter was issued to the appellant and his 
service representative prior to the September 2007 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
timing or content of the notice provided to the Veteran and 
his service representative has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected skin 
disability (characterized as eczema with chronic dermatitis).  

The Board notes that, in a May 2010 Post-Remand Brief, the 
Veteran's service representative contended that a March 2010 
VA examination scheduled in connection with the Board's 
November 2009 remand was inadequate.  The service 
representative specifically contended that, because the March 
2010 VA examination had been conducted by a PA-C and was not 
reviewed and signed by a VA physician, remand was required.  
The representative cited a provision of VBA's Adjudication 
Manual (M21-MR) in support of this argument.  See M21-MR, 
Part III, Subpart IV, Chapter 3, Section D18(a).  This 
provision of the M21-MR states that, when a VA examination is 
conducted by a physician's assistant, the examination report 
also must be reviewed and signed by a VA physician.  Id.  The 
Board observes, however, that it is not bound by any of the 
provisions found in the M21-MR.  See 38 C.F.R. § 19.5 (2009) 
("The Board is not bound by Department manuals, circulars, 
or similar administrative issues.")  The provisions of the 
M21-MR do not have the force of law and are not binding on 
the Board unless the Veterans Court specifically determines 
that the provision(s) at issue are substantive in nature.  
The Veterans Court has not reached this determination with 
respect to the M21-MR provision cited by the Veteran's 
service representative in support of his argument that the 
March 2010 VA examination was inadequate because it was not 
signed by a VA physician.  In other words, there is no 
published, precedential decision of the Veterans Court which 
holds that M21-MR, Part III, Subpart IV, Chapter 3, 
Section D18(a), is a substantive rule which is binding on the 
Board such that the March 2010 VA examination report can be 
considered inadequate medical evidence because it is not 
signed by a VA physician.  

In questioning the adequacy of the March 2010 VA examination 
report, the appellant and his service representative appear 
to be raising a general challenge to the professional 
competence of the PA-C who conducted that examination.  Both 
the Veterans Court and the Federal Circuit have held, 
however, that the Board is entitled to presume the competence 
of a VA examiner and specific challenges to a VA examiner's 
competency must be raised by the appellant to overcome this 
presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 
2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 
2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 
(1999)).  The appellant in Cox challenged the adequacy of a 
medical examination conducted by a VA nurse practitioner and 
asserted that VA's failure to provide him with an examination 
conducted by a VA physician violated VA's duty to assist 
under the VCAA.  See Cox, 20 Vet. App. at 567.  The Veterans 
Court rejected this argument in Cox and held, " We have 
never required, nor do we intend to do so here, that medical 
examinations under section 5103A only be conducted by 
physicians."  Id. at 568 (citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996) (upholding VA nurses' statements regarding 
medical nexus as well-grounded medical evidence) and Williams 
v. Brown, 4. Vet. App. 270, 273 (finding opinions of a VA 
registered nurse therapist to be competent medical 
evidence)).  The Veterans Court also held in Cox that the 
appellant's argument that a VA examination conducted by a 
nurse practitioner was not competent medical evidence "is 
not supported by" 38 C.F.R. § 3.159(a)(1).  Id. at 569.  
With regard to nurse practitioners, the Veterans Court noted 
in Cox that, because of their medical education and training, 
they "fit[] squarely into the requirement of § 3.159(a)(1) 
as one competent to provide diagnoses, statements, or 
opinions."  Id.  The Veterans Court concluded that VA had 
satisfied the duty to assist under the VCAA in Cox by 
providing a medical examination conducted by a nurse 
practitioner.  Id.  The Veterans Court further held in Cox 
that "the Board is entitled to assume the competence of a VA 
examiner."  Id. at 569 (citations omitted).  Absent evidence 
or argument which called in to question a VA examiner's 
professional competence, the Veterans Court concluded in Cox 
that it is not error for the Board to presume that a VA 
examiner is competent.  Id.

The Federal Circuit in Rizzo expressly adopted the Cox 
standard regarding the presumption of competence of VA 
examiners absent specific argument or evidence concerning 
professional competence advanced by an appellant.  See Rizzo, 
580 F.3d at 1290-91.  In adopting the presumption of 
competence of VA examiners announced by the Veterans Court in 
Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA 
expert, this court perceives no statutory or other 
requirement that VA must present affirmative 
evidence of a physician's qualifications in every 
case a precondition for the Board's reliance upon 
that physician's opinion.  Indeed, where as here, 
the Veteran does not challenge a VA medical 
expert's competence or qualifications before the 
Board, this court holds that VA need not 
affirmatively establish that expert's competency.

Id.  Neither the appellant nor his service representative has 
raised a specific challenge to the professional medical 
competence or qualifications of the PA-C who conducted the 
March 2010 VA examination.  In fact, the appellant's 
representative cited the March 2010 VA examination findings 
with approval in the May 2010 Post-Remand Brief when he 
argued that the Veteran is entitled to an increased rating 
for his service-connected skin disability (characterized as 
eczema with chronic dermatitis).  This suggests that the 
appellant's representative believes at least implicitly that 
the March 2010 VA examination findings accurately reflect the 
Veteran's current skin symptomatology.  

Recent Federal Circuit precedent also suggests that VA 
correctly relied upon the March 2010 examination report in 
adjudicating the Veteran's increased rating claim for a skin 
disability (characterized as eczema with chronic dermatitis).  
In Bastien, an appellant challenged the qualifications of a 
VA physician to provide a medical expert opinion on the 
grounds that this physician lacked objectivity and/or 
independence because he was a VA employee.  See Bastien, 599 
F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien 
rejected the appellant's challenge to the qualifications of a 
VA physician and held instead that the law and regulations 
provide that VA "is explicitly and implicitly authorized to 
use its own employees as experts."  See Bastien, 599 F.3d 
at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. 
§ 20.901).  The Federal Circuit also held in Bastien that an 
appellant challenging the expertise of a VA physician must 
"set forth the specific reasons...that the expert is not 
qualified to give an opinion."  Id.  That has not happened 
in this case.  Neither the appellant nor his representative 
have identified or submitted any evidence or argument that 
the PA-C who conducted the March 2010 VA examination was not 
competent or lacked the professional medical training 
necessary to conduct a thorough physical examination and 
report accurately the results of that examination.  They 
contend instead that the absence of a VA physician's 
signature on an examination report renders it inadequate for 
adjudication purposes.  This argument is not persuasive for 
the reasons outlined above.  Nor is there any requirement, as 
the Veterans Court held in Cox and as the Federal Circuit 
held in Rizzo, that VA establish the competence of the PA-C 
(or any other examiner) prior to relying on the Veteran's 
March 2010 VA examination in adjudicating his increased 
rating claim for a skin disability (characterized as eczema 
with chronic dermatitis).  The Federal Circuit noted in Rizzo 
that there was "no law or precedent suggesting that the 
Board must have first established [a VA examiner's] 
qualifications on the record before assigning his opinion 
probative value."  See Rizzo, 580 F.3d at 1291-92.    

Even assuming for the sake of argument that it was error to 
rely on the March 2010 VA examination report because it was 
not signed by a VA physician, any error is harmless in this 
case because there has been no showing or even an allegation 
that the VA physician's assistant who conducted the March 
2010 VA examination was not competent or did not report 
accurately the Veteran's current skin symptomatology.  Again, 
the Veteran's service representative relied upon the March 
2010 VA examination results when he argued in the May 2010 
Post-Remand Brief that the Veteran is entitled to an 
increased rating for his skin disability (characterized as 
eczema with chronic dermatitis).  This suggests that the 
representative implicitly found the March 2010 VA examination 
results adequate for evaluation purposes although the report 
itself was not signed by a VA physician.  The Board also 
finds that the March 2010 VA examination is adequate for 
evaluation purposes because it addressed fully all of the 
Veteran's contentions regarding his skin disability, 
described completely his current skin symptomatology, and 
made findings appropriate to the Rating Schedule.  See 
38 C.F.R. § 4.2 (2009).  The Board further finds that a 
remand to obtain a VA physician's signature on the March 2010 
VA examination report would serve no purpose but to delay 
further the adjudication of the appellant's claim with no 
benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (holding that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  As will be explained below in greater detail, 
the evidence does not support assigning a increased rating 
for the Veteran's service-connected skin disability 
(characterized as eczema with chronic dermatitis).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary 
to meet the requirements of the VCAA.

The Veteran contends that his service-connected skin 
disability (characterized as eczema with chronic dermatitis) 
is more disabling than currently evaluated.  He specifically 
contends that his service-connected skin disability affects 
his groin, hand, neck, legs, and feet.  He also testified in 
March 2008 that his skin disability resulted in significant 
itching and required daily use of creams for treatment.  He 
testified further that his skin disability woke him up from 
sleep with itching.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran's service-connected skin disability 
(characterized as eczema with chronic dermatitis) currently 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
DC 7806 (dermatitis or eczema).  A 10 percent rating is 
assigned under DC 7806 for dermatitis or eczema affecting at 
least 5 percent but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of the exposed 
areas of the body or requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is assigned for dermatitis 
or eczema affecting between 20 and 40 percent of the entire 
body or exposed areas of the body or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  A maximum 
60 percent rating is assigned under DC 7806 for dermatitis or 
eczema affecting more than 40 percent of the entire body or 
the exposed areas of the body or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 
38 C.F.R. § 4.118, DC 7806 (2009).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for a skin disability (characterized as 
eczema with chronic dermatitis).  The competent medical 
evidence shows that, at worst, the Veteran's service-
connected skin disability affects less than 5 percent of his 
entire body or exposed areas of the body.  On VA outpatient 
treatment in January 2007, the Veteran complained that he 
still had 2 warts on his right hand.  He reported that the 
skin rash on his groin was well controlled with 
hydrocortisone cream.  Objective examination showed 1 wart of 
4 millimeters (mm) each on the thumb and index finger of his 
right hand, well-controlled hand eczema, and mild 
lichenification and hyperpigmentation in the groin area.  The 
assessment included 2 warts on the hand and a groin rash - 
consider atopic dermatitis versus tinea.

On VA examination in February 2007, the Veteran complained of 
a skin rash since active service manifested by current 
itching of the hands and groin area and several verrucas on 
the fingers of both hands.  He reported that he was using 
traimcinolone 0.1% cream daily on the eczematous skin on his 
hands.  The Veteran also reported verrucas on the right thumb 
and right index finger and a small area on the left fifth 
finger that was consistent with a verruca.  The VA examiner 
noted that the Veteran's eczema "actually has improved" 
since it was at its worst "which sounds like it was in the 
1950's" although it never had gone away completely.  The 
Veteran reported that he applied salicylic acid 40% to his 
wart every day and hydrocortisone 2.5% lotion to the groin 
area twice a day.  Physical examination showed sarcotic skin 
on the plantar surfaces of the hands bilaterally, a 4 mm wart 
on the right index finger and right thumb, a 2 mm wart on the 
right fifth finger, a hyperpigmented macular area on the 
right groin which measured 6 inches x 2 inches, a 
hyperpigmented macular area on the left groin which measured 
7 inches x 2 inches.  The VA examiner stated that the 
Veteran's skin problems covered approximately 2 percent of 
the exposed areas of the body and approximately 4 percent of 
the total body area.  The diagnoses were dyshidrotic eczema 
of the hands and groin and verruca on the bilateral hands.

On VA outpatient treatment in October 2007, the Veteran 
complained of pruritis of the hands and a groin rash.  He 
reported a history of vesicular dermatitis of the hands for 
at least the past 50 years.  He treated his hands with over 
the counter moisturizers and topical steroids.  He denied any 
palmar involvement and reported only the dorsum and lateral 
surfaces of the fingers were affected.  The Veteran also 
reported that his groin rash improved with topical steroids 
but never resolved.  Physical examination showed circinate 
scaling of the dorsum of the fingers with few intraepidermal 
vesicles of the dorsum of the fingers, no palmar involvement, 
hyperpigmented patches of the bilateral groin, and sital 
subungal hyperkeratosis of the toenails.  The impressions 
were vesicular hand dermatitis "for multiple years," 
idiopathic versus contact versus intradermal reaction.  The 
Veteran was advised to stop using all current products for 
treating his kin problems.  He also was advised to use 
aquaphor with hand washing and triamcinolone ointment 3 times 
a day as needed.

In February and in July 2008, the Veteran reported that his 
hand dermatitis was better in the winter and flared in the 
summer.  Objective examination showed verrucous papules 
consistent with warts on his hands and normal palms and 
nails.  The assessment was hand dermatitis which was "clear 
now" and a wart which was treated with 2 freeze cycles.

In January 2009, the Veteran complained of 3 new warts on the 
right thumb and right second digit of his hands "that 
appeared a few months ago."  He reported that his hand 
dermatitis was under control on medication and no recent 
flares since the summer.  He also stated that he was doing 
well.  Objective examination showed 3 cm x 0.2 cm verrucous 
papules with thrombosed capillaries on his volar right thumb 
times 2 and 1 on the dorsum dorsal interphalangeal (DIP) 
joint of the second finger, and no fissures or scaling on his 
hands.  The assessment was warts which were "[t]oo thin to 
pare" and hand dermatitis with "[n]o disease activity 
today."

In September 2009, the Veteran "insisted that his hand 
dermatitis was under control" and requested a refill of his 
traimcinolone cream.  It was noted that the Veteran's 
objective examination was limited because he was being 
disagreeable.  Physical examination showed numerous milia-
like, white-topped, lichenified papules 1 mm in radius on the 
dorsum of all fingers, bilateral atrophic hyperpigmented 
patches in the groin with peripheral scaling consistent with 
tinea cruris on the left side.  The assessment was chronic 
hand dermatitis with a question as to whether it was not 
otherwise specified and tinea cruris.  The Veteran was 
advised to continue using his cream and aquaphor to his 
hands.  The Veteran also stated that he was not bothered by 
his groin rash and did not want treatment for it.

On VA examination in March 2010, the Veteran complained of a 
five-week history of rash and itching in the antecubital 
fossas of both arms and some chronic itching in the skin of 
the lower abdomen "which is under daily care."  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records and post-service VA treatment 
records.  This examiner noted the Veteran's "varying skin 
conditions throughout the years."  The examiner also noted 
that the Veteran had retired at age 65 and his skin condition 
did not cause his retirement or interfere with or prevent him 
from doing his activities of daily living.  Physical 
examination showed a darkened rash on the antecubital fossa 
of the right arm which was circular, measured 4 cm x 4 cm, 
and was lichenified.  There was a slightly oval-shaped 
darkened rash on the antecubital fossa of the left arm which 
measured 7 cm x 6 cm and had slightly darker skin 
pigmentation and lichenification.  There was no skin rash on 
the Veteran's hands.  There were 3 very small popular 
slightly raised white spots on each hand which were non-
tender and milia-like in appearance.  The skin on the dorsum 
and palmar surfaces of the hands otherwise was normal.  The 
skin of the lower abdomen was completely normal in appearance 
with no rash or hyperpigmentation.  Genitourinary examination 
showed no active rash on the scrotum, penis, or groin.  There 
were small areas of hyperpigmentation extending to the 
proximal femoral skin in the groin area which was not 
lichenified and had no evidence of scratching or other 
trauma.  The VA examiner stated that, because the Veteran did 
not know which medication he was using and did not bring it 
in with him, he could not state whether the Veteran was using 
aquaphor or traimcinolone ointment.  The impressions were 
recent flare-up of eczema of both antecubital fossas 
controlled but not eradicated on unknown medication which 
involved 0 percent of the exposed areas of the body and less 
than 1 percent of the total body area and no pathological 
diagnosis of the skin of the lower abdomen in spite of 
complaints of chronic itching.

The Board notes that the objective medical evidence of 
records shows that the Veteran's service-connected skin 
disability has affected, at most, approximately 2 percent of 
the exposed areas of the body and approximately 4 percent of 
the total body area (as seen on VA examination in February 
2007).  The Veteran's skin rash on his hands cleared up after 
he was advised to use prescription medication to treat it, as 
no skin rash on the hands was noted on VA outpatient 
treatment visits in 2008.  The Veteran also reported in 
January 2009 that he had experienced no recent flares of the 
skin disability on his hands.  In September 2009, the Veteran 
stated that he was not bothered by the skin rash on his groin 
and declined treatment for it.  He also insisted that his 
skin disability of the hands was under good control at that 
time.  Although the Veteran was seen for a recent flare-up of 
eczema on both arms when examined in March 2010, the VA 
examiner noted at that examination that there was no skin 
rash on the Veteran's hands or lower abdomen.  This VA 
examiner concluded that the Veteran's current skin disability 
involved 0 percent of the exposed areas of the body and less 
than 1 percent of the total body area.  The Board observes 
that, to qualify for a higher disability rating under 
DC 7806, the service-connected skin disability must involve 
between 20 and 40 percent of the entire body or exposed areas 
of the body, or the Veteran must be undergoing systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a duration of at least six weeks during the 
previous 12 months.  See 38 C.F.R. § 4.118, DC 7806 (2009).  
The Veteran testified that he had used traimcinolone and 
hydrocortisone.  At his most recent VA examination, the 
Veteran was unsure about what medications he was using and 
the examiner was unable to determine what the Veteran was 
using.  The Board finds that the Veteran's use of 
traimcinolone and hydrocortisone is intermittent and is not 
sufficient to warrant a rating in excess of 10 percent.  The 
Veteran has not identified or submitted any evidence showing 
that his service-connected skin disability has worsened such 
that a disability rating greater than 10 percent is 
warranted.  Absent such evidence, the Board finds that the 
criteria for a disability rating greater than 10 percent for 
a skin disability (characterized as eczema with chronic 
dermatitis) is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected skin 
disability (characterized as eczema with chronic dermatitis).  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  An extraschedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards. Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability. Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected skin disability are not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected skin disability.  This is 
especially true because the 10 percent rating currently 
assigned for the Veteran's skin disability more than 
compensates him for the minimal skin disability that he 
experiences.  As discussed above, the Veteran's service-
connected skin disability affects 0 percent of the exposed 
areas of the body and less than 1 percent of the total body 
area which is far less than what is required for a 10 percent 
disability rating.  See 38 C.F.R. § 4.118, DC 7806 (2009).  
Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization.  The VA examiner noted at the 
Veteran's most recent VA examination in March 2010 that he 
had retired at age 65 and his service-connected skin 
disability had not caused his retirement.  This examiner also 
noted that the Veteran's service-connected skin disability 
did not affect his activities of daily living.  The medical 
evidence also does not show, and the Veteran does not 
contend, that his service-connected skin disability required 
hospitalization.  In light of the above, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent 
for a skin disability (characterized as eczema with chronic 
dermatitis) is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


